Citation Nr: 1233016	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right shoulder bursitis.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 2005.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for right shoulder bursitis, assigning a noncompensable disability rating, effective April 1, 2005.  

In March 2010, the Board, in pertinent part, denied entitlement to an initial compensable rating for right shoulder bursitis.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court, in pertinent part, remanded this issue for action consistent with a Joint Motion for Partial Remand (JMPR).  This matter was remanded in January 2012.

In a January 2012 rating decision, the RO assigned a 10 percent disability rating to right shoulder bursitis, effective April 1, 2005.  In February 2012, the Veteran underwent a VA examination.  In a May 2012 rating decision, the RO indicated that the Veteran's right shoulder bursitis was rated noncompensably disabling, and assigned a 10 percent disability rating, effective August 25, 2009.  The rating sheet indicated that his disability was rated noncompensably disabling, effective April 1, 2005, and 10 percent disabling, effective August 25, 2009.  It is not clear whether the January 2012 decision to assign a 10 percent disability rating to right shoulder bursitis was in error, but the fact remains that the Veteran was informed by the RO that he would receive compensation at the 10 percent level for his right shoulder bursitis, effective April 1, 2005.  Thus, the Board finds that the 10 percent rating remains in effect from April 1, 2005.  Moreover, although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In August 2012 the Veteran submitted a statement along with employment related information and a listing of his medication.  Although the record shows that this evidence was received subsequent to the issuance of the July 2012 Supplemental Statement of the Case, the record also shows that the decision review officer at the RO reviewed the evidence and determined that it was not relevant and did not change the decision.  As such, the RO initially reviewed the evidence/information and considered such.  The Board finds that no additional action in this regard is warranted.  See generally, 38 C.F.R. §§ 19.37, 21.1304 (2011).


FINDING OF FACT

The Veteran's service-connected right shoulder bursitis is manifested by subjective complaints of pain, fatigue, flexion to 150 degrees, abduction to 155 degrees, external rotation to 90 degrees, and internal rotation to 75 degrees, with pain, weakness, and fatigue, but not productive of limitation of motion at shoulder level, and is not manifested by nonunion or dislocation of the clavicle or scapula.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for right shoulder bursitis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran received notice of the evidence needed to substantiate a service connection claim in April 2005.  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on the foregoing, no further development is required with respect to the duty to notify.  In any event, subsequent to the January 2012 Board Remand, further VCAA notice was sent to the Veteran in January 2012.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the January 2012 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

VA has obtained the Veteran's service treatment records, VA treatment records, private medical records and afforded the Veteran three VA examinations.  The VA examiners had the opportunity to review the Veteran's case file, examine him and provide thorough details as to the Veteran's disability.  Collectively, the examinations have been found to be adequate for rating purposes.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran's disability is currently rated 10 percent disabling under the DeLuca provisions in contemplation of functional loss.  See May 2012 rating decision.  

For the major arm, a 20 percent rating is assigned for limitation of arm motion to shoulder level; a 30 percent rating is assigned for limitation of arm motion to midway between the side and shoulder level; and, finally, a maximum 40 percent rating is assigned for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The Board notes review of the entirety of the VA outpatient treatment records on file, the VA examination reports of record, and the lay statements of the Veteran.

The Veteran was afforded a VA examination in May 2005.  The Veteran reported constant pain on a daily basis and he is not able do any pushups or lifting when the pain is significant.  The Veteran has no prosthetic implant and no incapacitation.  He has reported missing work about 40 times over the past year.  The Veteran had flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  The range of motion was not further limited by pain, fatigue, weakness, lack of endurance or incoordination. There was no ankylosis. 

The Veteran was afforded another VA examination in August 2009.  The examiner had the opportunity to review the Veteran's case file.  The examiner noted that the right shoulder was not deformed, did not give way and showed no instability, stiffness or weakness.  The examiner noted pain, fatigue and decreased speed of joint motion.  The Veteran's right shoulder had flexion to 155 degrees, right abduction to 160 degrees, internal rotation to 75 degrees and external rotation to 90 degrees.  The examiner noted objective evidence of pain with active motion and repetitive motion.  There was no additional limitation after three repetitions.  The examiner noted that the right shoulder bursitis has significant effects on his daily life by precluding sports and recreational activities.  The Veteran also reported pain at work. 

The Veteran underwent another VA examination in February 2012.  The Veteran reported burning pain and sharp pain and sensing discomfort from the right shoulder to elbow.  He avoids lifting above the shoulder height or weights.  The Veteran reported flare-ups amounting to sharp pain lasting three days.  At least once a month it gets bad.  Flexion was to 180 degrees with no objective evidence of painful motion.  Abduction was to 150 degrees with no objective evidence of painful motion.  He was able to perform repetitive use testing with three repetitions with no changes.  He does not have any functional loss and/or functional impairment of the shoulder and arm.  He does not have localized tenderness or pain on palpation of joints/soft tissue/biceps tendon.  He does not have guarding of the shoulder.  Muscle strength testing was normal.  He does not have ankylosis of the glenohumeral articulation.  Hawkins' improvement test was positive which may indicate rotator cuff tendinopathy or tear.  There was no history of mechanical symptoms.  Crank apprehension and relocation test was positive.  He did not have impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  Cross-body adduction test was positive which may indicate acromioclavicular joint pathology.  There was no degenerative or traumatic arthritis documented.  

The Board notes that the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5201.  As detailed, the August 2009 VA examination shows flexion to 155 degrees and the February 2012 VA examination shows abduction to 150 degrees.  There is no additional functional limitation due to pain or on repetitive motion.  See 38 C.F.R. § 4.31.  The Veteran has reported flare-ups but the VA examiners have been unable to objectively identify additional functional limitation as a result of right shoulder pain.   Limitation of motion at shoulder level is not shown thus a 20 percent disability rating is not warranted per Diagnostic Code 5201.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, however, degenerative arthritis has not been established via x-ray.  As detailed, the February 2012 VA examination report reflects no degenerative or traumatic arthritis.  Thus, such diagnostic criteria is inapplicable.  

The Board has considered whether any alternate Code sections enable a higher rating.  In this regard, Diagnostic Code 5200, concerning ankylosis, is not for application as the examiner noted no evidence of ankylosis.  Diagnostic Code 5202, concerning other impairment of the humerus is not for application, because there is no evidence that the Veteran suffers from any such impairment.  Moreover, Diagnostic Code 5203, addressing impairment of the clavicle or scapula, is not relevant.  There are no other relevant codes for consideration. 

Also weighed by the Board are the provisions of 38 C.F.R. § 4.40 with regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca, 8 Vet. App. 202.  The examiner noted objective evidence of pain and fatigue.  The examiner also noted decreased speed of joint motion.  There was no objective evidence of weakness, lack of endurance or incoordination after repetitive use.  Even when considering the Veteran's pain and fatigue, the range of motion findings did not reveal limitation of motion that would more nearly approximate limitation of motion to shoulder level.  As such, an increase due to functional impairment would not be appropriate under the criteria of 38 C.F.R. §§ 4.40 and 4.45.  

As indicated, the Veteran's subjective complaints have been considered.  The Veteran is competent to report complaints of pain and increased impairment.  Nonetheless, the objective evidence of record, which does not substantiate the assignment of a higher rating, is of greater probative value than the Veteran's complaints.  The record demonstrates that the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating.  

As noted above, this is an initial rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the Veteran's right shoulder bursitis warranted a rating in excess of 10 percent. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected right shoulder disability is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The Veteran's limited motion with pain and reduced speed are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that during the course of this appeal, the Veteran has been employed as a nurse.  Per the February 2012 VA examination, he reported complaints of achy shoulder when required to pull or lift patients at the chest to sit and stand, but the evidence otherwise does not show an adverse effect on his employability.  In fact, in July 2012, the Veteran stated that he works six hours over six days to accommodate his disability.  He also submitted employment reports showing that no sick or annual was taken and that his year to date pay in November 2008 was $48,707.63 and in November 2011 it was $39,322.46.  The Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected disabilities preclude employment.  Entitlement to a TDIU due to his service-connected disabilities is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for right shoulder bursitis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


